197 F.3d 1169 (5th Cir. 1999)
IN THE UNITED STATES COURT OF APPEALSFOR THE FIFTH CIRCUITR
No. 98-31415

PHILLIP E. O'NEILL, ETC, ET AL, Plaintiffs,
AVERY C. ALEXANDER, in his official capacity of Louisiana State Representative for Representative District No. 93, State of Louisiana, Plaintiff-Appellee,v.STATE OF LOUISIANA, ET AL, Defendants, MIKE J. FOSTER, JR., Honorable, in his official capacity as the governor of Louisiana and individually; LOUISIANA STATE BOARD OF ETHICS, and its members thereof; ROBERT ROLAND, Honorable, in his official capacity as the Chairman thereof; HARRY BLUMENTHAL, JR., Honorable, in his official capacity as the Vice-Chairman thereof; ROBERT BAREIKIS, Dr.,in his official  capacity as a board member thereof and individually; E. L. GUIDRY, in his official capacity as a board member thereof and  individually; VIRGIL ORR, Dr., in his official capacity as a board member thereof and individually; REVIUS ORTIQUE, JR., in his official capacity as a board member thereof and individually; T. O. PERRY, JR., in his official capacity as a board member thereof and individually; ROBERT L. SAWYER, in his official capacity as a board member thereof and individually; NATHAN J. THORNTON, in his official capacity as a board member thereof and individually; EDWIN O. WARE, III, in his official capacity as a board member thereof and individually; CAROLE COTTON WINN, in her official capacity as a board member thereof and individually; DAVID W. HOOD, Honorable, in his official capacity as Secretary of Louisiana Department of Health and Hospitals and individually; MARK C. DRENNEN, Honorable, in his official capacity as Commissioner of Administration and individually, Defendants-Appellants.
ARTHUR A. MORRELL, Plaintiff-Appellee,v.MIKE J. FOSTER, JR., Governor, Defendant-Appellant.
Appeal from the United States District Court 	for the Eastern District of Louisiana
December 28, 1999
Before WIENER and STEWART, Circuit Judges, and SHAW, District Judge.*
PER CURIAM:


1
This is an appeal from the decision of the district court holding that Louisiana Revised Statute 42:1116.1, which provides for random drug testing of elected officials holding state office in Louisiana, is violative of the Fourth Amendment of the United States Constitution.  We have reviewed the record on appeal and the appellate briefs of counsel, and have heard arguments of able counsel discussing the relevant facts from the record and the applicable law as related in briefs and those arguments.  In the end we are satisfied that the district court committed no reversible error in applying the pertinent law to the virtually uncontested facts and that all rulings of the district court should be affirmed for essentially the reasons set forth in the complete and well-crafted opinion of that court.1


2
AFFIRMED.



NOTES:


*
     District Judge of the Western District of Louisiana, sitting by designation.


1
      See O'Neill, et al v State of Louisiana, et al, 61 F.Supp. 2d 485 (E.D.La. 1998).